DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Terminal Disclaimer
The terminal disclaimer filed on 12/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 8,676,732 has been reviewed and is NOT accepted.
The terminal disclaimer does not comply with 37 CFR 1.321 because:
This application was filed on or after September 16, 2012.  The person who signed the terminal disclaimer is not the applicant, the patentee or an attorney or agent of record. See 37 CFR 1.321(a) and (b).

Priority
Examiner acknowledges Applicant's claim (in the ADS filed 9/8/2017) for benefit 
as a Continuation of 15/164,952 filed 5/26/2016, now USPN 9,792,550, which
is a Continuation of 13/340,792 filed 12/30/2011, now USPN 9,378,203, which 
claims benefit of provisional 61/430,090 filed 1/5/2011;
claims benefit of provisional 61/428,435 filed 12/30/2010;
claims benefit of provisional 61/428,445 filed 12/30/2010;
claims benefit of provisional 61/428,467 filed 12/30/2010;
is a Continuation-In-Part of 13/162,069 filed 6/16/2011, now USPN 9,361,365, which
claims benefit of provisional 61/430,138 filed 1/5/2011;
claims benefit of provisional 61/430,141 filed 1/5/2011;
claims benefit of provisional 61/430,143 filed 1/5/2011;
claims benefit of provisional 61/357,512 filed 6/22/2010;
is a Continuation-In-Part of 12/671,846 filed 3/18/2014, now USPN 8,676,722, which
is a 371 of PCT/CA2009/000567, which
claims benefit of provisional 61/049,581 filed 5/1/2008.
not support at least: augmenting a user search query, a target knowledge representation representing knowledge associated with a target set of content. These features are recited in instant independent claims 1, 14, and 27, and are therefore required by all of the instant claims. Therefore, 13/162,069 fails to fully support any of the instant claims, and as a result no continuous chain of priority can go through 13/162,069. As such, 13/162,069 and the documents indented under it in the priority listing above cannot be relied upon for an earlier effective filing date for the instant application. 
Similarly, examiner has determined that:
61/428,435 lacks support for at least the augmented query and the knowledge representations recited in the instant independent claims;
61/428,445 lacks support for at least the augmented query recited in the instant independent claims; 
61/428,676 lacks support for at least the knowledge representations recited in the instant independent claims.
Therefore, these provisional applications each lack subject matter required by all instant pending claims and do not fully support any claims, and therefore cannot be relied upon for an earlier effective filing date for the instant application. 
Provisional 61/430,090 filed 1/5/2011 appears to support the independent claims as currently drafted, but does not appear to support all of the dependent claims. This will be addressed specifically if an intervening reference is applied. 
	Application 13/340,792 filed 12/30/2011 appears to provide a continuous chain of support for at least this claimed subject matter, and is the earliest effective filing date for all claims not supported by 61/430,090. 
	In the event that applicant disagrees with examiner’s finding of support, applicant is invited to provide, for each limitation, a specific citation to supporting paragraphs in each application in a continuous chain back to the earliest effective filing date sought. For example, if applicant wishes to show that dependent claim 8 is supported by provisional 61/049,581, that would require showing in which paragraphs support is found in each of instant 15/698,879 and parents 15/164,952, 13/340,792, 13/162,069, 12/671,846, PCT/CA2009/000567, and 61/049,581 for each limitation of claims 1, 2, 7, and 8 (since a dependent claim is shorthand for all of the claims it depends upon). If any of those documents lacks support for any part of the claimed subject matter, then that breaks the chain of continuous support. 

Title
Response to Arguments
Applicant’s arguments, see page 10, filed 12/29/2021, with respect to the objection to the title have been fully considered and are persuasive.  The objection to the title has been withdrawn. 

Specification
Response to Arguments
Applicant’s arguments, see page 10, filed 12/29/2021, with respect to the objection to the specification have been fully considered and are persuasive.  The objection to the specification has been withdrawn. 

Consideration of Art Cited in Parent Application(s)
As required by M.P.E.P. 2001.06(b) and 37 C.F.R. 1.98(d), since the instant application has been identified as a continuation/divisional/continuation-in-part application of earlier filed application(s) and is relied upon for an earlier filing date under 35 U.S.C. 120, the examiner has reviewed the prior art cited in the earlier related application(s) as required by M.P.E.P. 707.05 and 904 and as stated in M.P.E.P. 2001.06(b), no separate citation of the same prior art need be made by the applicants in the instant application. The case file(s), including Office Action(s) for the parent application(s), have also been reviewed.

Claim Rejections - 35 USC § 112
Response to Arguments
Applicant’s arguments, see page 10, filed 12/29/2021, with respect to the rejection under 35 USC §112(b) have been fully considered and are persuasive.  The rejection of claims 14-39 and 41-42 under 35 USC §112(b) has been withdrawn. The rejection claims 44-45 is withdrawn as moot since these claims have been canceled.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-42 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea); and because the claim(s) as a whole, considering all claim elements both individually and in combination, does/do not amount to significantly more than the judicial exception. 

Step 1: All pending claims are within statutory categories eligible for patent protection. 
Claims 1-13, and 40 are directed to a process.
Claims 14-26, and 41 are directed to a machine. 
Claims 27-39, and 42 are directed to a manufacture.
Claims falling under the subject matter categories may be ineligible for patent protection if they encompass laws of nature, physical phenomena, or abstract ideas (judicially recognized exceptions).

Claim 1 (Independent) 
	Step 2A, prong one: The claim recites: A … method of searching for content in a target set of content based on a reference set of content, a reference knowledge representation representing knowledge associated with the reference set of content, and a target knowledge representation representing knowledge associated with the target set of content (mental processes which may be implemented in the mind or with pen & paper), the method comprising: … obtaining … at least one concept semantically relevant to the user-specified search query by using the target knowledge representation and the reference knowledge representation (mental processes which may be implemented in the mind or with pen & paper); constructing a second search query by augmenting the first search query with one or more terms associated with the at least one obtained concept (mental processes which may be implemented in the mind or with pen & paper); … content associated with search results obtained based at least in part on searching the target set of content by using the second search query (e.g. mental processes which may be implemented in the mind or with pen & paper), wherein any concept in the knowledge representation is … associated with a node in the knowledge representation (e.g. mental processes which may be implemented in the mind or with pen & paper). 
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the additional limitations of: computer-implemented, receiving a user-specified search query, by using at least one processor executing stored program instructions, providing, to the at least one user, represented by a data structure storing data. Computer-implemented, by using at least one processor executing stored program instructions, represented by a data structure storing data are recited at a high –level of generality (i.e., as a generic processor performing a generic computer function or as a generic structure storing data with nothing more) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Receiving a user-specified search query, providing to the at least one user are insignificant extra-solution activity which fails to integrate the abstract idea into a practical application. 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Computer-implemented, by using at least one processor executing stored program instructions, represented by a data structure storing data amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f).  Extrasolution activity is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g). 
Receiving a user-specified search query, providing to the at least one user are insignificant extra-solution activity which amount to mere data gathering and outputting as per MPEP 2106.05(g).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 14 (Independent) 
	Step 2A, prong one: The claim recites: A system for searching for content in a target set of content based on a reference set of content, a reference knowledge representation representing knowledge associated with the reference set of content, and a target knowledge representation representing knowledge associated with the target set of content (mental processes which may be implemented in the mind or with pen & paper), the system comprising: … a method comprising: … obtaining … at least one concept semantically relevant to the user-specified search query by using the target knowledge representation and the reference knowledge representation (mental processes which may be implemented in the mind or with pen & paper); constructing a second search query by augmenting the first search query with one or more terms associated with the at least one obtained concept (mental processes which may be implemented in the mind or with pen & paper); … content associated with search results obtained based at least in part on searching the target set of content by using the second search query (e.g. mental processes which may be implemented in the mind or with pen & paper), wherein any concept in the knowledge representation is … associated with a node in the knowledge representation (e.g. mental processes which may be implemented in the mind or with pen & paper). 
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the additional limitations of: at least one processor configured to perform, receiving a user-specified search query, by using the at least one processor executing stored program instructions, providing, to the at least one user, is represented by a data structure storing data. At least one processor configured to perform, by using the at least one processor executing stored program instructions, is represented by a data structure storing data are recited at a high –level of generality (i.e., as a generic processor performing a generic computer function or as a generic structure storing data with nothing more) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Receiving a user-specified search query, providing to the at least one user are insignificant extra-solution activity which fails to integrate the abstract idea into a practical application. 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
At least one processor configured to perform, by using the at least one processor executing stored program instructions, is represented by a data structure storing data amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f).  Extrasolution activity is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g). 
Receiving a user-specified search query, providing to the at least one user are insignificant extra-solution activity which amount to mere data gathering and outputting as per MPEP 2106.05(g).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 27 (Independent) 
	Step 2A, prong one: The claim recites: … a method of searching for content in a target set of content based on a reference set of content, a reference knowledge representation representing knowledge associated with the reference set of content, and a target knowledge representation representing knowledge associated with the target set of content (e.g. mental processes which may be implemented in the mind or with pen & paper), the method comprising: … obtaining … at least one concept semantically relevant to the user-specified search query by using the target knowledge representation and the reference knowledge representation (mental processes which may be implemented in the mind or with pen & paper); constructing a second search query by augmenting the first search query with one or more terms associated with the at least one obtained concept (mental processes which may be implemented in the mind or with pen & paper); … content associated with search results obtained based at least in part on searching the target set of content by using the second search query (e.g. mental processes which may be implemented in the mind or with pen & paper), wherein any concept in the knowledge representation is … associated with a node in the knowledge representation (e.g. mental processes which may be implemented in the mind or with pen & paper). 
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the additional limitations of: at least one non-transitory computer-readable storage medium storing processor-executable instructions that when executed by at least one processor, cause the at least one processor to perform, receiving a user-specified search query, by using the at least one processor executing stored program instructions, providing, to the at least one user, is represented by a data structure storing data. At least one non-transitory computer-readable storage medium storing processor-executable instructions that when executed by at least one processor, cause the at least one processor to perform, by using the at least one processor executing stored program instructions, is represented by a data structure storing data are recited at a high –level of generality (i.e., as a generic processor performing a generic computer function or as a generic structure storing data with nothing more) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Receiving a user-specified search query, providing to the at least one user are insignificant extra-solution activity which fails to integrate the abstract idea into a practical application. 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
At least one non-transitory computer-readable storage medium storing processor-executable instructions that when executed by at least one processor, cause the at least one processor to perform, by using the at least one processor executing stored program instructions, is represented by a data structure storing data amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f).  Extrasolution activity is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g). 
Receiving a user-specified search query, providing to the at least one user are insignificant extra-solution activity which amount to mere data gathering and outputting as per MPEP 2106.05(g).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claims 2, 15, and 28
	Step 2A, prong one: The claim recites: wherein obtaining the at least one concept semantically relevant to the first search query comprises: constructing a merged knowledge representation based on the reference knowledge representation and the target knowledge representation (mental processes which may be implemented in the mind or with pen & paper); identifying or generating a first concept in the merged knowledge representation, the first concept representing the user-specified search query (mental processes which may be implemented in the mind or with pen & paper); obtaining the at least one concept, including a second concept, semantically relevant to the first concept at least in part by synthesizing the second concept based on the first concept and at least one other concept in the merged knowledge representation (mental processes which may be implemented in the mind or with pen & paper). 
Step 2A, prong two: This judicial exception is not integrated into a practical application. The claim recites no further additional limitations beyond those recited in the parent claim(s), which are addressed above, and the same 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
The claim recites no further additional limitations beyond those recited in the parent claim(s), which are addressed above, and the same analysis still holds. Those additional limitations amount to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f).  Extrasolution activity is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g) – and to insignificant extra-solution activity which amount to mere data gathering and outputting as per MPEP 2106.05(g).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claims 3, 16, and 29
	Step 2A, prong one: The claim recites: wherein constructing the merged knowledge representation comprises merging the reference knowledge representation and the CAN_DMS: \108620260\161target knowledge representation around a concept the reference knowledge representation and the target knowledge representation have in common (mental processes which may be implemented in the mind or with pen & paper). 
Step 2A, prong two: This judicial exception is not integrated into a practical application. The claim recites no further additional limitations beyond those recited in the parent claim(s), which are addressed above, and the same analysis still holds. Those additional limitations are recited at a high–level of generality (i.e., as a generic processor 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
The claim recites no further additional limitations beyond those recited in the parent claim(s), which are addressed above, and the same analysis still holds. Those additional limitations amount to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f).  Extrasolution activity is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g) – and to insignificant extra-solution activity which amount to mere data gathering and outputting as per MPEP 2106.05(g).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claims 4, 17, and 30
	Step 2A, prong one: The claim recites: wherein constructing the merged knowledge representation comprises pruning one or more concepts from the reference knowledge representation and/or from the target knowledge representation prior to the merging (mental processes which may be implemented in the mind or with pen & paper). 
Step 2A, prong two: This judicial exception is not integrated into a practical application. The claim recites no further additional limitations beyond those recited in the parent claim(s), which are addressed above, and the same analysis still holds. Those additional limitations are recited at a high–level of generality (i.e., as a generic processor performing a generic computer function or as a generic structure storing data with nothing more) such that it amounts to 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
The claim recites no further additional limitations beyond those recited in the parent claim(s), which are addressed above, and the same analysis still holds. Those additional limitations amount to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f).  Extrasolution activity is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g) – and to insignificant extra-solution activity which amount to mere data gathering and outputting as per MPEP 2106.05(g).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claims 5, 18, and 31
	Step 2A, prong one: The claim recites: wherein synthesizing the second concept comprises using an addition operation based on an analogy-by-parent technique and/or an analogy-by-sibling technique (mental processes which may be implemented in the mind or with pen & paper). 
Step 2A, prong two: This judicial exception is not integrated into a practical application. The claim recites no further additional limitations beyond those recited in the parent claim(s), which are addressed above, and the same analysis still holds. Those additional limitations are recited at a high–level of generality (i.e., as a generic processor performing a generic computer function or as a generic structure storing data with nothing more) such that it amounts to no more than mere instructions to apply the exception using a generic computer component and recite insignificant extra-solution activity which fails to integrate the abstract idea into a practical application. 

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
The claim recites no further additional limitations beyond those recited in the parent claim(s), which are addressed above, and the same analysis still holds. Those additional limitations amount to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f).  Extrasolution activity is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g) – and to insignificant extra-solution activity which amount to mere data gathering and outputting as per MPEP 2106.05(g).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claims 6, 19, and 32
	Step 2A, prong one: The claim recites: wherein synthesizing the second concept comprises using a substitution operation, wherein the substitution operation comprises using a retrieval operation and/or an addition operation (mental processes which may be implemented in the mind or with pen & paper). 
Step 2A, prong two: This judicial exception is not integrated into a practical application. The claim recites no further additional limitations beyond those recited in the parent claim(s), which are addressed above, and the same analysis still holds. Those additional limitations are recited at a high–level of generality (i.e., as a generic processor performing a generic computer function or as a generic structure storing data with nothing more) such that it amounts to no more than mere instructions to apply the exception using a generic computer component and recite insignificant extra-solution activity which fails to integrate the abstract idea into a practical application. 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
The claim recites no further additional limitations beyond those recited in the parent claim(s), which are addressed above, and the same analysis still holds. Those additional limitations amount to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f).  Extrasolution activity is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g) – and to insignificant extra-solution activity which amount to mere data gathering and outputting as per MPEP 2106.05(g).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claims 7, 20, and 33

	Step 2A, prong one: The claim recites: wherein obtaining the at least one concept comprises: obtaining a plurality of concepts semantically relevant to the first concept (mental processes which may be implemented in the mind or with pen & paper); computing a score for one or more concepts in the plurality of concepts, wherein the score for a specific concept is indicative of the semantic relevance of the specific concept to the first concept (mathematical operations or mental processes which may be implemented in the mind or with pen & paper); and selecting the at least one concept based on the scores computed for the one or more concepts (mental processes which may be implemented in the mind or with pen & paper). 
Step 2A, prong two: This judicial exception is not integrated into a practical application. The claim recites no further additional limitations beyond those recited in the parent claim(s), which are addressed above, and the same analysis still holds. Those additional limitations are recited at a high–level of generality (i.e., as a generic processor performing a generic computer function or as a generic structure storing data with nothing more) such that it amounts to 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
The claim recites no further additional limitations beyond those recited in the parent claim(s), which are addressed above, and the same analysis still holds. Those additional limitations amount to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f).  Extrasolution activity is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g) – and to insignificant extra-solution activity which amount to mere data gathering and outputting as per MPEP 2106.05(g).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claims 8, 21, and 34
	Step 2A, prong one: The claim recites: wherein computing a score for a concept comprises using at least one measure of relevance from among generation certainty, concept productivity, Jaccard, statistical coherence, and/or cosine similarity (mathematical operations or mental processes which may be implemented in the mind or with pen & paper). 
Step 2A, prong two: This judicial exception is not integrated into a practical application. The claim recites no further additional limitations beyond those recited in the parent claim(s), which are addressed above, and the same analysis still holds. Those additional limitations are recited at a high–level of generality (i.e., as a generic processor performing a generic computer function or as a generic structure storing data with nothing more) such that it amounts to 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
The claim recites no further additional limitations beyond those recited in the parent claim(s), which are addressed above, and the same analysis still holds. Those additional limitations amount to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f).  Extrasolution activity is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g) – and to insignificant extra-solution activity which amount to mere data gathering and outputting as per MPEP 2106.05(g).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claims 9, 22, and 35
	Step 2A, prong one: The claim recites: wherein identifying or generating the first concept comprises: determining whether the user-specified search query matches an identifier of a concept in the merged knowledge representation (mental processes which may be implemented in the mind or with pen & paper); andCAN_DMS: \108620260\162 when it is determined that the user-specified search query does not match an identifier of a concept in the merged knowledge representation, generating the first concept in the merged knowledge representation (mental processes which may be implemented in the mind or with pen & paper). 
Step 2A, prong two: This judicial exception is not integrated into a practical application. The claim recites no further additional limitations beyond those recited in the parent claim(s), which are addressed above, and the same analysis still holds. Those additional limitations are recited at a high–level of generality (i.e., as a generic processor 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
The claim recites no further additional limitations beyond those recited in the parent claim(s), which are addressed above, and the same analysis still holds. Those additional limitations amount to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f).  Extrasolution activity is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g) – and to insignificant extra-solution activity which amount to mere data gathering and outputting as per MPEP 2106.05(g).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claims 10, 23, and 36
	Step 2A, prong one: The claim recites: further comprising … wherein the user context information comprises at least one of demographic information associated with the user, information from the user's browsing history, information typed in by the user, and/or information highlighted by the user (types of information processed within mental processes which may be implemented in the mind or with pen & paper). 
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the additional elements addressed above for the parent claim(s) and further: receiving user context information associated with the user. Beyond those additional elements addressed above as recited at a high –level of generality (i.e., as a generic processor performing a generic computer function or as a generic structure receiving user context information associated with the user is also directed to insignificant extra-solution activity which fails to integrate the abstract idea into a practical application,
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Beyond those additional elements addressed above as amounting to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f).  Extrasolution activity is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g) – and to insignificant extra-solution activity which amount to mere data gathering and outputting as per MPEP 2106.05(g) – the further additional element of receiving user context information associated with the user is also directed to insignificant extra-solution activity which amount to mere data gathering and outputting as per MPEP 2106.05(g).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claims 11, 24, and 37
	Step 2A, prong one: The claim recites: wherein the target knowledge representation is represented by a data structure embodying a directed graph comprising a plurality of nodes and a plurality of edges, wherein each node is associated with a concept and an edge between two nodes represents a relationship between the two corresponding concepts (mental processes which may be implemented in the mind or with pen & paper). 
Step 2A, prong two: This judicial exception is not integrated into a practical application. The claim recites no further additional limitations beyond those recited in the parent claim(s), which are addressed above, and the same analysis still holds. Those additional limitations are recited at a high–level of generality (i.e., as a generic processor performing a generic computer function or as a generic structure storing data with nothing more) such that it amounts to no more than mere instructions to apply the exception using a generic computer component and recite insignificant extra-solution activity which fails to integrate the abstract idea into a practical application. 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
The claim recites no further additional limitations beyond those recited in the parent claim(s), which are addressed above, and the same analysis still holds. Those additional limitations amount to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f).  Extrasolution activity is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g) – and to insignificant extra-solution activity which amount to mere data gathering and outputting as per MPEP 2106.05(g).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claims 12, 25, and 38
	Step 2A, prong one: The claim recites: wherein the target set of content comprises content accessible (mental processes which may be implemented in the mind or with pen & paper). 
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the additional elements addressed above for the parent claim(s) and further: accessible through a website of a business. Beyond those additional elements addressed above as recited at a high –level of accessible through a website of a business is also directed to generic computing recited at a high level of generality as a generic computer function which fails to integrate the abstract idea into a practical application,
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Beyond those additional elements addressed above as amounting to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f).  Extrasolution activity is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g) – and to insignificant extra-solution activity which amount to mere data gathering and outputting as per MPEP 2106.05(g) – the further additional element of accessible through a website of a business is also amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claims 13, 26, and 39
	Step 2A, prong one: The claim recites: wherein the reference set of content comprises content accessible (mental processes which may be implemented in the mind or with pen & paper). 
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the additional elements addressed above for the parent claim(s) and further: accessible through an online information repository. Beyond those additional elements addressed above as recited at a high –level of generality (i.e., as a generic processor performing a generic computer function or as a generic structure storing data with nothing more) such that it amounts to no more than mere instructions to apply the exception using a generic computer component and directed to insignificant extra-solution activity which fails to integrate the abstract idea into a practical application, this further additional element of accessible through an online information repository is also directed to generic computing recited at a high level of generality as a generic computer function which fails to integrate the abstract idea into a practical application,
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Beyond those additional elements addressed above as amounting to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f).  Extrasolution activity is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g) – and to insignificant extra-solution activity which amount to mere data gathering and outputting as per MPEP 2106.05(g) – the further additional element of accessible through an online information repository is also amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claims 40, 41, and 42
	Step 2A, prong one: The claim recites: wherein the reference knowledge representation and the target knowledge representation are separate and a merged knowledge representation is not constructed (mental processes which may be implemented in the mind or with pen & paper). 
Step 2A, prong two: This judicial exception is not integrated into a practical application. The claim recites no further additional limitations beyond those recited in the parent claim(s), which are addressed above, and the same analysis still holds. Those additional limitations are recited at a high–level of generality (i.e., as a generic processor performing a generic computer function or as a generic structure storing data with nothing more) such that it amounts to no more than mere instructions to apply the exception using a generic computer component and recite insignificant extra-solution activity which fails to integrate the abstract idea into a practical application. 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
The claim recites no further additional limitations beyond those recited in the parent claim(s), which are addressed above, and the same analysis still holds. Those additional limitations amount to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f).  Extrasolution activity is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g) – and to insignificant extra-solution activity which amount to mere data gathering and outputting as per MPEP 2106.05(g).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claims 1-42 are rejected under 35 USC §101. Appropriate corrections are required.
Response to Arguments
Applicant's arguments filed 12/29/2021 have been fully considered but they are not persuasive. In Re pages 10-11, applicant argues that the claims are directed to patent-eligible subject matter because: the claimed subject matter is executed by a computer and cannot be carried out using mental steps; the knowledge representation is not natural language and is a black box not accessible to mental or cognitive processes; there is nothing remotely similar between the representations used and human experience.
	Examiner disagrees. The claim does not specify how the knowledge is represented, and therefore the broadest reasonable interpretation includes any knowledge representation, including how knowledge is represented in the human mind (which also may not be in natural language). Applicant’s arguments regarding knowledge representation rely on an interpretation that is narrower than the claims require. Since the broadest reasonable interpretation of the claims can include mental processes which may include pen and paper, as detailed in the rejection above (Step 2A prong one for each claim), and applicant’s arguments regarding how the knowledge is allegedly represented are not persuasive. 
	In Re pages 11-12, applicant argues that the claimed subject matter improves the functioning of the computer performing the claimed systems and methods. 
	Examiner disagrees. While the claimed invention may possibly be an improved algorithm, it is not an improvement of the computer itself. In accordance with MPEP 2106.05(a)(I), “in order for a method claim to improve computer functionality, the broadest reasonable interpretation of the claim must be limited to computer implementation”, and examples “that the courts have indicated may not be sufficient to show an improvement in computer-functionality” include “ii. … when the increased speed comes solely from the capabilities of a general-purpose computer” and “iii. Mere automation of manual processes”. The claimed subject matter does not improve the functioning of the computer itself, but rather any improvement comes from the capabilities of the general-purpose computer being used to automate the claimed process. 
	As detailed in the rejection above, all of the claims are directed to the judicial exception of abstract ideas (mental processes which may be implemented in the mind or with pen & paper and/or mathematical operations) as detailed in Step 2A prong one for each claim, and none of the claims contain additional elements which integrate the judicial exception into a practical application, and none of the claims contain additional elements sufficient for the claim to amount to significantly more than the judicial exception when considered individually or as an ordered combination. Therefore, all of the claims are properly rejected under 35 USC §101, as detailed above, 

Double Patenting - Statutory
Response to Arguments
Applicant’s arguments, see page 12, filed 12/29/2021, with respect to the Double Patenting rejection of claims 43-45 have been fully considered and are persuasive in view of the cancelation of claims 43-45.  The rejection of claims 43-46 under Statutory Double Patenting has been withdrawn. 

Double Patenting - Nonstatutory
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of U.S. Patent No. 8,676,732. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the claims is that the “reference semantic network” and “target semantic network” recited in USPN 8,676,732 are claimed as a “reference knowledge representation” and “target knowledge representation” in the instant application. Since a “semantic network” is a type of “knowledge representation”, instant claims 1-39 are anticipated by claims 1-39, respectively, in USPN 8,676,732.

Instant 15/698,879
US Patent No. 8,676,732
Claim 1. A computer-implemented method of 
searching for content in a target set of content based on a reference set of content, a reference knowledge representation representing knowledge associated with the reference set of content, and a target knowledge representation representing knowledge associated with the target set of content, the method comprising: 
receiving a user-specified search query; 
obtaining, by using at least one processor executing stored program instructions, at least one concept semantically relevant to the user-specified search query by using the target knowledge representation and the reference knowledge representation; 
constructing a second search query by augmenting the first search query with one or more terms associated with the at least one obtained concept; 
providing, to the at least one user, content associated with search results obtained based at least in part on searching the target set of content by using the second search query, 
wherein any concept in the knowledge representation is represented by a data structure storing data associated with a node in the knowledge representation. 
Claim 1. A computer-implemented method of searching for content in a target set of content based on a reference set of content, a reference semantic network representing knowledge associated with the reference set of content, and a target semantic network representing knowledge associated with the target set of content, the method comprising: 
receiving a user-specified search query; 
obtaining, by using at least one processor executing stored program instructions, at least one concept semantically relevant to the user-specified search query by using the target semantic network and the reference semantic network; 
constructing a second search query by augmenting the first search query with one or more terms associated with the at least one obtained concept; 
providing, to the at least one user, content associated with search results obtained based at least in part on searching the target set of content by using the second search query, 
wherein any concept in the semantic network is represented by a data structure storing data associated with a node in the semantic network.
Claims 2-13, respectively.
Claims 2-13, respectively.
Claim 14. A system for searching for content in a target set of content based on a reference set of content, a reference knowledge representation representing knowledge associated with the reference set of content, and a target knowledge representation representing knowledge associated with the target set of content, the system comprising:
at least one processor configured to perform a method comprising: 
receiving a user-specified search query; 
obtaining, by using the at least one processor executing stored program instructions, at least one concept semantically relevant to the user-specified search query by using the target knowledge representation and the reference knowledge representation; 
constructing a second search query by augmenting the first search query with one or more terms associated with the at least one obtained concept; 
providing, to the at least one user, content associated with search results obtained based at least in part on searching the target set of content by using the second search query, 
wherein any concept in the knowledge representation is represented by a data structure storing data associated with a node in the knowledge representation.
A system for searching for content in a target set of content based on a reference set of content, a reference semantic network representing knowledge associated with the reference set of content, and a target semantic network representing knowledge associated with the target set of content, the system comprising: 
at least one processor configured to perform a method comprising: 
receiving a user-specified search query; 
obtaining, by using at least one processor executing stored program instructions, at least one concept semantically relevant to the user-specified search query by using the target semantic network and the reference semantic network; 
constructing a second search query by augmenting the first search query with one or more terms associated with the at least one obtained concept; providing, to the at least one user, 
content associated with search results obtained based at least in part on searching the target set of content by using the second search query, 
wherein any concept in the semantic network is represented by a data structure storing data associated with a node in the semantic network.

Claims 15-26, respectively.
Claim 27. At least one non-transitory computer-readable storage medium storing processor-executable instructions that when executed by at least one processor, cause the at least one processor to perform a method of searching for content in a target set of content based on a reference set of content, a reference knowledge representation representing knowledge associated with the reference set of content, and a target knowledge representation representing knowledge associated with the target set of content, the method comprising: 
receiving a user-specified search query; 
obtaining, by using the at least one processor executing stored program instructions, at least one concept semantically relevant to the user-specified search query by using the target knowledge representation and the reference knowledge representation; 
constructing a second search query by augmenting the first search query with one or more terms associated with the at least one obtained concept; 
providing, to the at least one user, content associated with search results obtained based at least in part on searching the target set of content by using the second search query, 
wherein any concept in the knowledge representation is represented by a data structure storing data associated with a node in the knowledge representation. 
Claim 27. At least one non-transitory computer-readable storage medium storing processor-executable instructions that when executed by at least one processor, cause the at least one processor to perform a method of searching for content in a target set of content based on a reference set of content, a reference semantic network representing knowledge associated with the reference set of content, and a target semantic network representing knowledge associated with the target set of content, the method comprising: 
receiving a user-specified search query; 
obtaining, by using at least one processor executing stored program instructions, at least one concept semantically relevant to the user-specified search query by using the target semantic network and the reference semantic network; 
constructing a second search query by augmenting the first search query with one or more terms associated with the at least one obtained concept; 
providing, to the at least one user, content associated with search results obtained based at least in part on searching the target set of content by using the second search query, 
wherein any concept in the semantic network is represented by a data structure storing data associated with a node in the semantic network.
Claims 28-39, respectively.
Claims 28-39, respectively.


Response to Arguments
Applicant's arguments filed 12/29/2021 have been fully considered but they are not persuasive. In Re page 12, applicant argues that the double patenting rejection should be withdrawn because a Terminal Disclaimer with US Patent No. 8,676,732 is filed concurrently.
	Examiner disagrees. The Terminal Disclaimer filed 12/29/2021 was disapproved (see “Terminal Disclaimer” section above on page 2 of this Action). Consequently, applicant’s argument is not persuasive and the above Double Patenting rejection of claims 1-39 is properly maintained. 

Allowable Subject Matter
Claims 1-39 would be allowable if a Terminal Disclaimer is filed to overcome the Double Patenting rejection and the claims are rewritten or amended if a to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action. 
Claims 40-42 would be allowable if rewritten to overcome the rejection(s) under 35 USC 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter over the prior art:  
Claims 1-42 are considered allowable over the prior art since when reading the claims in light of the specification, as per MPEP §2111.01 or In re Sneed, 710 F.2d 1544, 1548, 218 USPQ 385, 388 (Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the context of the independent claims including at least:
obtaining, by using at least one processor executing stored program instructions, at least one concept semantically relevant to the user-specified search query by using the target knowledge representation and the reference knowledge representation; constructing a second search query by augmenting the first search query with one or more terms associated with the at least one obtained concept; providing, to the at least one user, content associated with search results obtained based at least in part on searching the target set of content by using the second search query (supported in the as-filed specification at e.g. ¶¶[0027]-[0029], [0059]-[0061], [0068]-[0069], [0202]-[0210], [0215]), as specified in the context of independent claims 1, 14, and 27.

Examiner’s Note
The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any prior art made of record on the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections.  See 37 CFR §1.111(c).  Additionally when amending, in their remarks Applicant should particularly cite to the supporting paragraphs in the original disclosure for the amendments.


Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J BUSS whose telephone number is (571)272-5831.  The examiner can normally be reached on Monday, Tuesday, and Thursday 9A-5P ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. Examiner suggests filing PTO/SB/439 if applicant desires the examiner to be able to communicate by email.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/B. B./
Examiner, Art Unit 2125



                                                                                                                                                                                          /ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127